Citation Nr: 1641200	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from December 1975 to February 1978. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2010, May 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and Montgomery, Alabama.  The latter RO certified these claims to the Board for appellate review.    

During the course of this appeal, the Veteran also initiated an appeal of the RO's May 2011 grant of service connection and assignment of an initial 0 percent rating for pseudofolliculitis barbae.  However, after the RO issued a statement of the case in response, the Veteran did not perfect his appeal by submitting a substantive appeal on this claim.  It is thus not now before the Board for appellate review.

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is related to the Veteran's active service, including in-service noise exposure.

2.  Bilateral pes planus preexisted service and increased in severity in service.  

3.  Hepatitis C did not manifest during active service and is not otherwise related to an in-service event or injury. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  Bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015). 

3.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify or that there are any outstanding records that need to be secured on his behalf.  Rather, in an August 2016 Appellate Brief Presentation, his representative asserts that the VA ear examinations the Veteran underwent during the course of this appeal are inadequate (VA examiner considered entrance and exit examinations only) and that VA never afforded the Veteran a VA hepatitis C examination.  

The Board does not find another examination necessary.  Contrary to the representative's assertion, VA afforded the Veteran a VA liver examination in June 2010, after which an examiner considered the Veteran's in-service and post-service risk factors for developing hepatitis C and offered an opinion on the etiology of the hepatitis C.  

Analysis

The Veteran seeks service connection for tinnitus and hepatitis C on a direct basis, as related to his active service.  He seeks service connection for pes planus on an aggravation basis, as having worsened during his period of active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

As discussed below, the evidence in each of these cases is not in relative equipoise regarding whether these conditions are related to the Veteran's active service.  See 38 U.S.C.A. § 5107(b) (when there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give benefit of doubt to claimant).  

Tinnitus 

There is no disputing the Veteran has tinnitus.  VA audiological examinations conducted in February 2011 and May 2012 and a May 2012 addendum opinion include this diagnosis, thereby satisfying the current disability element of this claim. 

Evidence of record also satisfies the in-service occurrence element of this claim.  Service personnel records and the Veteran's September 2014 written statement show the Veteran served as a mortarman, the duties of which would have exposed him to an excessive amount of noise, reportedly without the benefit of ear protection.  During the examinations noted above, VA examiners confirmed a significant history of military noise exposure.  

Evidence does not satisfy the nexus element of a service connection claim.  During the February 2011 VA examination, the Veteran reported that he had had tinnitus for "several years".  During the May 2012 VA examination, he reported that he began to experience tinnitus "15 years ago".  Based primarily on these reports, indicating that the tinnitus initially manifested decades after the Veteran's service ended in 1978, but also on the absence of evidence of tinnitus during service, both VA examiners found the tinnitus less likely than not related to the Veteran's active service.   

The Veteran's assertions linking his tinnitus to the in-service noise exposure thus represent the only evidence of record satisfying the nexus element of this claim.  The Veteran is competent to report when he began to experience ringing in his ears as such a problem is observable by a layperson.  

In a May 2011 written statement, the Veteran argues that he had no noise exposure after service, having been in prison from 1980 to 1997 and, after getting out, having worked in a non-noisy employment position requiring insulating ducts and pipes.  He questions the adequacy of the first VA examiner's unfavorable opinion, contending that it does not contemplate this fact.  The Board acknowledges this argument, but points out that, after considering the opinion in question, VA secured another from a different examiner, which contemplated the fact that the Veteran had no post-service noise exposure, and too is unfavorable, linking the tinnitus to hearing loss, not the Veteran's service.    

The Board also acknowledges the Veteran's August 2012 and September 2014 statements challenging the adequacy of the May 2012 examination on the basis that the examiner asked and answered the questions rather than giving the Veteran a chance to respond.  He claims that, during the May 2012 VA examination, the examiner rather than the Veteran reported the tinnitus occurring "15 years ago".  However, even accepting this assertion and discounting that report, the evidence still includes the Veteran's February 2011 report that he had had the condition for "several years."   

In any event, after a review of all of the evidence, lay and medical, the Board finds the evidence regarding service connection for tinnitus to be in relative equipoise.  Thus, the benefit-of-the-doubt rule is for application and service connection for tinnitus is warranted.  

Bilateral Pes Planus

According to August 2013 and February 2014 written statements, the Veteran's pes planus permanently worsened while serving on active duty as an infantryman, the duties of which required constant running and forced marching.  He claims he suffered during that time period and for years took over-the-counter pain medication, until such time as the pain became so severe, he sought medical treatment and was issued custom shoe inserts.  Allegedly, despite these inserts, his condition still produces pain and requires medication.  

VA treatment records dated since 2012, a June 2013 VA examination report, and a June 2013 addendum opinion confirm that the Veteran has bilateral pes planus, satisfying the current disability element of a claim for service connection.  The question is thus whether this condition was incurred in or aggravated by active service.  

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service). 

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

Here, during a December 1975 enlistment examination, an examiner noted that the Veteran had mild bilateral pes planus.  As such, the Veteran is not presumed to have been in sound condition with regard to his feet when examined, accepted and enrolled in service.  Indeed, in June 2013, a VA examiner found that the Veteran's pes planus preexisted service, a finding the Veteran does not contest.  

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306(a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

During his June 2013 VA examination, the Veteran claimed that, although during service, he did not seek medical treatment for his feet, he experienced bilateral foot pain.  There are indeed no records of in-service foot complaints or treatment, which might show a worsening in the pes planus.  In fact, there are no records of any in-service foot complaints or treatment prior to 2012.  That year, the Veteran presented with a complaint of foot pain, explaining that he had used over-the-counter inserts, but continued to feel pain.

In June 2013, the VA examiner acknowledged the finding of mild pes planus on enlistment, the Veteran's report of in-service foot pain, and the absence of evidence of foot treatment prior to 2012, and concluded that the pes planus was not aggravated during service beyond its natural progression.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  However, given the Veteran's contentions, the Board finds that the Veteran's pes planus did increase, however slightly, during service.  As such, this increase triggers the application of the presumption of aggravation.  As it has not been rebutted by clear and unmistakable evidence that the increase was due to the natural progression of the disease, the Board finds that the Veteran's preexisting pes planus was aggravated by service.  


Hepatitis C

VA treatment records dated since 2007, a June 2010 VA examination report, and a June 2010 addendum opinion confirm that the Veteran has hepatitis C, satisfying the current disability element of a claim for service connection.  

According to the Veteran's initial application for VA compensation and a written statement, both submitted in November 2007, his hepatitis began in 2007, but developed secondary to in-service events rather than post-service contamination.  According to May and June 2010 and May 2012 written statements, he experienced unsanitary conditions in service when he was forced to share razors and receive vaccinations administered in an unsterile manner, including via a nozzle jet injector.  Allegedly, in 1991, following blood testing, he was told he had traces of hepatitis, but a doctor first diagnosed this condition in 2007.  He denies having had a blood transfusion or multiple sex partners and engaging in intravenous drug use.  

In support of his claim, the Veteran has submitted information from service organizations establishing that hepatitis C is prevalent in the service population, can attack the liver, but remain asymptomatic for 10 to 40 years, and may develop secondary to blood exposure, including in the workplace.  These documents indicate that testing for hepatitis C first became available in 1990.  They include a discussion with a veteran who too alleges he developed the condition secondary to a jet injector and note VA's policy that there is no scientific evidence demonstrating a clear connection between hepatitis C and jet injectors.  They also include the veteran's service organization's list of transmission methods for the condition, including jet/air guns (injection mass immunization), injection equipment (needles and syringes, multi-use vials) and shared personal items (toothbrushes, razors and haircuts).

Here, the Veteran has both in-service and post-service risk factors.  The in-service factors, including the alleged sharing of razors and possible exposure to blood from non-sterile needles, satisfy the in-service occurrence element of a service connection claim.  

During treatment visits dated since the early 2000s and a VA examination conducted in June 2010, medical professionals discussed possible causes of the Veteran's hepatitis C, including post-service intranasal cocaine use/dependence, crack cocaine use and unprotected sex.  In June 2010, a VA examiner weighed the in-service risk factors and the post-service risk factors and determined that the hepatitis C is less likely than not related to the Veteran's active service.  She based her conclusion on the following findings: (1) The Veteran served in the military from December 1975 to February 1978, during which he shared razors; 
(2) Military records reveal no evidence of in-service risk factors; (2) Laboratory records show no abnormalities until 2006; (3) In 2007, testing revealed a reactive hepatitis C antibody; and (4) Post-military risk factors include histories of unprotected sex and cocaine and marijuana use (2002 and 2007 treatment records).

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis." Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  In the current matter, the Board finds that the questions as to when hepatitis C was contracted is complex medical matter; one that must be informed by a suitably qualified examiner.  

Again, the Veteran has not submitted a medical opinion refuting that of the VA examiner.  His assertions represent the only evidence of record relating his hepatitis C to the in-service risk factors rather than to the post-service risk factors and, for the same reason noted above, these assertions may not be considered competent evidence rebutting the VA examiner's opinion.  Here, the Board is constrained to follow the competent evidence of record.  

In the absence of competent evidence establishing that the hepatitis C manifested during active service or is otherwise related to an in-service event or injury, the Board concludes that such disability was not incurred in or aggravated by service.  The preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral pes planus is granted.

Service connection for hepatitis C is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for bilateral hearing loss, but additional action is necessary before the Board proceeds.  

During the course of this appeal, VA afforded the Veteran two VA examinations of his hearing, during which examiners offered conflicting opinions as to whether the Veteran has hearing loss in his right ear (shown in 2011, but not 2012) and unfavorable opinions, supported by rationale, on the etiology of the hearing loss.  According to the first examiner, the hearing loss is less likely related to the Veteran's service as the Veteran had normal hearing on enlistment and during an examination conducted two months prior to separation.  According to the second examiner, the hearing loss is less likely related to the Veteran's service as there was no significant difference between induction and separation physicals.  

The Veteran asserts that normal hearing on separation examination does not preclude his entitlement to service connection for hearing loss.  Indeed, these opinions are inadequate as neither contemplates the Veteran's report of "many years" of hearing difficulties secondary to noise exposure and his service personnel records confirming his service as a mortarman, the duties of which would have exposed him to an excessive amount of noise, includes the Veteran's elaboration on the meaning of "many years", nor explains the likelihood of developing hearing loss years after being exposed to such noise.  In addition, one refers to a separation examination that is not of record.  Another examination is thus needed.    

Accordingly, this claim is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination.  Ask the examiner to follow the instructions below.

a.  Review all pertinent evidence of record.  

b.  Record in detail the Veteran's service and post-service history of hearing difficulties, specifically questioning him regarding the meaning of his prior report of "many years" of hearing problems.

c.  After conducting any necessary testing and reconciling conflicting February 2011 and May 2012 VA examination reports of record, indicate whether the Veteran has bilateral hearing loss by VA standards.  

d.  Acknowledging the Veteran's competent reports of lay-observable hearing difficulties, offer an opinion as to whether any existing hearing loss is related to his active service, including his likely exposure to noise while serving as a mortarman.  Specifically discuss whether hearing loss can develop years after such exposure.

e.  Provide rationale for each opinion expressed.

f.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Readjudicate. 

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


